UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NEOGENOMICS, INC. (Exact name of registrant as specified in its charter) Nevada 74-2897368 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12701 Commonwealth Drive, Suite 9 Fort Myers, Florida 33913 (Address of Principal Executive Offices) NEOGENOMICS, INC. AMENDED AND RESTATED EQUITY INCENTIVE PLAN (Full Title of the Plan) Douglas M. VanOort 12701 Commonwealth Drive, Suite 9 Fort Myers, Florida 33913 (Name, address, and telephone number of agent for service) With copies to: Clayton E. Parker, Esq.
